Title: Continental Congress Motion on Instructions to Francis Dana, [21 May 1783]
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia, May 21, 1783]

Resolved that Mr. Dana be informed that the treaties lately entered into for restoring peace have caused such an alteration in the affairs of these states as to have removed the primary object of his mission to the Court of Russia, the acquisition of new supports to their independence; that though Congress approve the principles of the armed neutrality founded on the liberal basis of a maintenance of the rights of neutral nations and of the privileges of commerce; yet they are unwilling at this juncture to become a party to a confederacy [which may hereafter too far complicate the Interests of the united States with the Politics of Europe] and therefore if such a progress is not yet made in this business as may make it dishonorable to recede; it is their desire that no further measures may be taken at present towards the admission of the United States into that confederacy.
[That Congress deem it inexpedient at this time to acceed to the Armed nutrality if such progress is not already made in that business as to render it dishonorable] provided the steps already taken do not imply an honorary engagement for the payment of that money.
That with respect to a commercial treaty with Russia, they consider the benefits of it to this country in any extensive degree as rather remote, and have therefore little present inducement to enter into it, besides a desire of cultivating the friendship of that Court and preserving a consistency with the disposition already manifested towards forming a connection therewith—and also of laying the foundation of a future intercourse when the circumstances of the two countries may be more favourable to the same. That as experience will enable both nations to form a better judgment hereafter of the principles upon which that intercourse may be most advantageously conducted, Congress would wish any treaty now formed to be of temporary duration & limited to a fixed period. That in this view unless Mr. Dana shall have already formed engagements or made proposals from which he cannot easily recede if a more indefinite or extensive nature before this reaches him, he be instructed to confine the duration of the proposed treaty of commerce to fifteen years agreeable to the term limited for a similar treaty with the Court of Sweden and to stipulate expressly that the same shall be subject to the revisal of Congress previous to its final conclusion; and that in all matters he insist upon exact reciprocity. That so soon as this object shall be accomplished, or if he discovers any repugnancy on the part of the Court of Russia to entering into a treaty with these states on liberal principles he be permitted to return. That with respect to the money mentioned in his letter of the  to be employed in presents to the ministers of that Court he be informed, that as by the confederation no persons holding offices under the United States are permitted to receive presents from foreign powers, so it is not consistent with the situation or policy of these states to adopt that practice in their transactions with other nations [and that he be instructed to decline paying the same unless the Steps already taken by him towards forming a Treaty or Treaties shall in his Judgmt imply an Engagemt to make such Payment.]
